In an action, inter alia, to recover damages for negligence in procuring insurance coverage, the defendant Fillmore Agency, Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Held, J.), dated July 24, 2003, as denied its motion for summary judgment dismissing the complaint insofar as asserted against it, and the defendant Kerwick & Curran, Inc., of New Jersey separately appeals, as limited by its brief, from so much of the same order as denied that branch of its separate motion which was for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the appeals are dismissed, without costs or disbursements.
*741In light of our determination affirming the dismissal of the complaint in this action (see 730 J & J, LLC v Fillmore Agency, Inc., 22 AD3d 741 [2005] [decided herewith]), the instant appeals have been rendered academic, and accordingly, are dismissed (see Corven Assoc. v American Home Assur. Corp., 175 AD2d 790 [1991]). Schmidt, J.P., Santucci, Luciano and Covello, JJ, concur.